Citation Nr: 0931976	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left knee, status post 
arthroscopy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from July to November 1981 and 
from February 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Columbia, South Carolina which granted service connection for 
a left knee disorder, for which an initial 10 percent 
evaluation was assigned effective from February 2004.

In June 2009, the Veteran testified at a travel Board hearing 
held before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
veteran's claims file.

Subsequent to most recent Supplemental Statement of the Case 
issued in January 2009, additional evidence was added to the 
file which was not accompanied by a waiver.  The Board has 
considered whether any of this evidence constitutes 
"pertinent evidence" that would require the accompaniment of 
a waiver, in light of the Veteran's right to initial 
consideration of pertinent evidence by the RO in certain 
circumstances.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  In the 
Board's judgment, this evidence is not pertinent.  This 
additional evidence is largely duplicative of evidence 
already considered or in the alternative is not pertinent to 
the claim for an increased rating for a left knee disorder.  
As such, none of the aforementioned evidence required a 
waiver.

Finally, the Board notes that in January 2009, a service 
connection claim for a back disorder secondary to the 
service-connected left knee disorder was raised.  This matter 
is referred to the RO/AMC for action and adjudication as 
appropriate.




FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's current left 
knee disorder is characterized by severe posttraumatic 
arthritis, pain and chondromalcia, consistent with malunion 
of the tibia and fibula with marked knee disability.

2.  The Veteran's left knee disorder is also manifested by 
limitation of extension to 10 degrees, based on clinical 
findings made in 2004, 2006 and 2008.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 30 
percent for degenerative joint disease of the left knee, 
status post arthroscopy have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5262 
(2008).

2.  The schedular criteria for a separate 10 percent rating 
for limitation extension of the left knee have been met, 
effective from February 2, 2004, the date of the initial 
grant of service connection for the left knee disorder.  38 
U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5261 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

With respect to the increased rating claim for a left knee 
disorder, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran dated in May 2004 (addressing the 
elements of service connection prior to the grant of service 
connection for a left knee disorder) and again in December 
2004 (addressing the element pertinent to the increased 
rating claim).   Indeed, as this is an appeal arising from a 
grant of service connection, the notice that was provided 
before service connection was granted was legally sufficient 
and VA's duty to notify the Veteran in this case has been 
satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's STRs and VA treatment 
and private treatment records pertinent to the years after 
service.  Also on file are records and a decision from the 
Social Security Administration as well as a hearing 
transcript of the Veteran's testimony presented at a travel 
Board hearing in June 2009.  VA examinations were conducted 
in 2004 and 2008.   

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

The Veteran initially filed a service connection claim for a 
left knee disorder in April 2004.

The STRs include a medical evaluation board report dated in 
late 2003.  The report indicated that the Veteran initially 
injured his left knee in basic training in 1981, but finished 
basic training.  In 2000, he reinjured the knee and required 
arthroscopic surgery in December 2000, a second arthroscopic 
surgery in March 2001 and a third arthroscopic surgery and 
debridement done in July 2002.  He was mobilized for service 
in January 2003 and had numerous knee problems thereafter.  
Physical examination performed in September 2003 revealed 
crepitus, pain, swelling and degenerative joint disease.  An 
October 2003 MRI study revealed severe osteoarthritis with 
chondromalacia changes in the patella.  Also shown was a 
mensical tear of the anterior horn of the lateral meniscus.  
It was concluded that the Veteran failed to meet the 
retention criteria due to disabilities of the left knee and 
low back.  Ultimately, the Veteran was discharged in April 
2004.  

A VA examination of the joints conducted in September 2004 
reflects that the Veteran complained of chronic left knee 
pain accompanied by symptoms of swelling, stiffness, giving 
way and problems on weightbearing.  It was noted that the 
Veteran was using a cane, but did not have a brace.  A 
history of three previous left knee surgeries was noted.  The 
report indicated that the Veteran had not worked since his 
discharge from service; he was able to attend to the 
activities of daily living.  The report stated that increased 
activity led to increased knee pain, subsiding after 15-20 
minutes without activity.  Physical examination revealed 
flexion to 125 degrees and extension lacking 10 degrees from 
full extension.  There was no additional limitation of motion 
after repetitive motion.  There was some crepitation on range 
of motion testing.  No swelling of the knee was shown, 
although there was evidence of enlargement over the medial 
femoral condyle region.  There was no evidence of tenderness 
or ligamentous instability.  X-ray films revealed moderate to 
marked degenerative joint disease (DJD), which was diagnosed.  

By rating action of October 2004, service connection was 
granted for DJD of the left knee, status post arthroscopy, 
for which a 10 percent evaluation was assigned effective from 
February 2, 2004, under diagnostic code (DC) 5262.  

In support of the claim, the Veteran submitted additional 
evidence consisting of a private medical report dated in 
November 2004 from the Alabama Orthopedic Clinic (AOC).  The 
report stated that the Veteran had severe left knee pain, 
particularly with flexion and extension, and was using a 
cane.  Symptoms of popping, clicking, grinding, and 
difficulty with stairs was also documented. Physical 
examination revealed range of motion from 0 to 110 degrees.  
Collateral cruciate ligaments were intact.  The physician 
noted that the Veteran had effusion and crepitus and 
mentioned that the patella was very distorted, with 
osteophytes and knots felt over the knee.  X-ray films 
revealed loose bodies and showed patellar calcification with 
a lot of severe patellofemoral arthritis.  Also shown was 
severe joint space narrowing with complete loss of lateral 
joint space and huge loose bodies posteriorly.  Impressions 
of knee pain; and severe post-traumatic arthritis and 
chondromalacia of the left knee were diagnosed.  The 
physician indicated that the knee disability could be treated 
conservatively with a knee brace or with total joint 
replacement surgery.  The physician issued restrictions on 
the Veteran's activities including no lifting over 10 pounds 
and no excessive bending, twisting or walking.  

The file contains records received from the Social Security 
Administration (SSA).  This evidence includes a decision 
finding the Veteran disabled effective from December 2002, 
due to severe degenerative arthritis of the left knee 
requiring multiple arthroscopic procedures, and degenerative 
disc disease of the lumbar spine.  The decision references an 
October 2005 record of Dr. F. of the AOC, which is itself on 
file.  That record reflected that X-ray films of the left 
knee revealed severe arthritis with joint space narrowing 
over 70 to 80 percent of the lateral side with spurring of 
the femoral condyle.  Clinical findings revealed left knee 
effusion and multiple scars with muscle atrophy in the left 
leg and diminished extension (lacking about 8 to 9 degrees of 
full extension) of the knee.  Dr. F. also noted that the 
Veteran walked with a limp and used a cane for aid with 
ambulation.  Severe degenerative arthritis of the left knee 
was diagnosed at that time.  

A private medical record of Dr. C. dated in July 2006 
reflects that the Veteran complained of constant left knee 
pain evaluated as 9 out of 10, hurting with any sort of 
motion.  Symptoms of popping, grinding, numbness, tingling, 
stiffness and giving way were also noted.  Physical 
examination revealed a little swelling and a lot of 
crepitance.  Range of motion testing revealed flexion to 110 
degrees and extension lacking 10 degrees.  Pivot shift and 
McMurray's testing was negative.  X-ray films revealed 
patellofemoral arthritis.  Impressions of posttraumatic 
arthritis, pain and chondromalcia of the left knee were made. 

Upon private evaluation conducted by AOC in January 2008, the 
Veteran continued to complain of pain, with some popping, 
swelling and giving way.  Examination revealed flexion to 90 
degrees and lacking 5 to 10 degrees of extension.  Findings 
also included 10 degrees of varus deformity, severe 
crepitance and effusion.  X-ray films revealed significant 
joint space collapse, total medial and lateral collapse, huge 
osteophytes and huge loose bodies of the knee.  The doctor 
commented that the patella was totally destroyed with grade 
5/4 patellofemoral arthritis.  When evaluated at AOC in May 
2008, the Veteran's complaints were similar to those made in 
January 2008.  Examination revealed flexion to 95 degrees and 
lacking 5 degrees of extension.  

A VA examination of the joints was conducted in May 2008.  
The Veteran described symptoms of pain, constant swelling and 
cracking.  He denied having symptoms of locking or 
instability, but noted that the knee sometimes felt like it 
was giving way.  He denied needing doctor prescribed bedrest 
or being incapacitated during the last 12 months due to the 
knee disability.  Physical examination revealed that the 
Veteran's posture and gait were normal and it was reported 
that he was ambulatory with a cane, brace or other assistive 
device.  There was no evidence of edema, effusion, erythema, 
or joint line tenderness of the left knee.  Flexion was to 
115 degrees and extension was limited to 5 degrees.  
Lachman's, anterior and posterior drawer and McMurray's 
testing were all negative.  Crepitus was noted on motion.  
There were no genu varum, valgus or recurvatum deformities.  
The Veteran could perform quarter squats without difficulty.  
Sensation was intact and strength testing was within normal 
limits.  DJD based on X-ray evidence was diagnosed.

The Veteran presented testimony at a travel Board hearing 
held in June 2009.  He stated that he was receiving regular 
treatment for his left knee disability from VA and was taking 
pain medication daily. The Veteran indicated that he had been 
terminated from his job as an electrician in 2005, secondary 
to limitations and related problems caused by the left knee 
disorder.  The Veteran indicated that the knee had caused 
some instability, but that he was able to protect himself 
from falls.  The Veteran stated that his knee disability was 
manifested by swelling, popping, cracking, pain, fatigue, 
weakness and limitation of function.  He indicated that he 
had been told that he needed a knee replacement.


Analysis

The Veteran's claim for a higher evaluation for his left knee 
disorder was placed in appellate status by his disagreement 
with the initial rating award.  In such circumstances, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings, as will be further explained herein.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The use of manifestations not resulting from service- 
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  The 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the present appeal.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  More recently, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2008) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The Veteran's left knee disability has been assigned an 
initial 10 percent evaluation, effective from February 2, 
2004, pursuant to diagnostic code (DC) 5262.  Under this 
code, a 10 percent rating is warranted for malunion of the 
tibia and fibula with slight knee or ankle disability; a 20 
percent rating is warranted for malunion of the tibia and 
fibula with moderate knee or ankle disability; and a 30 
percent rating is warranted for malunion of the tibia and 
fibula with marked knee or ankle disability.  The maximum 40 
percent evaluation requires a showing of nonunion of the 
tibia and fibula, with loose motion, requiring a brace.  

Other applicable rating criteria includes DC 5257.  Under 
this code provision, a 10 percent disability rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee, and a 20 percent disability 
rating is warranted where the recurrent subluxation or 
lateral instability of the knee is moderate. The maximum 30 
percent disability rating is warranted where there is severe 
recurrent subluxation or lateral instability of the knee.  38 
C.F.R. § 4.71(a), DC 5257 (2008).  

Diagnostic Codes 5260 and 5261 evaluate knee disabilities 
based upon limitation of motion.  DC 5260 is used to evaluate 
knee disabilities based upon limitation of flexion of the 
knee.  It provides for a 0 percent rating when flexion is 
limited to 60 degrees or less and a compensable (10 percent) 
rating when flexion is limited to 45 degrees or less.  38 
C.F.R. § 4.71a, DC 5260 (2008).  DC 5261 is used to evaluate 
knee disabilities based upon limitation of extension of the 
knee, and provides for a 0 percent rating for extension 
limited to 5 degrees of more and a compensable (10 percent) 
rating when extension is limited to 10 degrees or more.  38 
C.F.R. § 4.71a, DC 5261 (2008).  Normal range of motion of 
the knee is 0 to 140 degrees of extension to flexion. 38 
C.F.R. § 4.71a, Plate II (2008).

Under DC 5003, arthritis established by x-ray findings is 
rated on the basis of limitation of motion of the affected 
joints.  When however, the limited motion of the specific 
joint or joints involved would be noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned 
for each involved major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the absence of 
limitation of motion, however, arthritis is rated as 10 
percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 
(2008).

Additional rating criteria are found under DCs 5256 
(ankylosis of the knee), and 5258 (dislocated semilunar 
cartilage).

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997). In 
VAOPGCPREC 23-97, it was held that a veteran who has 
arthritis and instability of the knee might be rated 
separately under DCs 5003 and 5257, provided that any 
separate rating must be based upon additional disability. 
When a knee disability is already rated under DC 5257, the 
veteran must also have limitation of motion under DC 5260 or 
DC 5261 in order to obtain a separate rating for arthritis.  
Of course, a separate rating must be based upon additional 
disability.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under DC 5257, to warrant a separate 
rating for arthritis based on x-ray findings, the limitation 
of motion need not be compensable under DC 5260 or DC 5261; 
rather, such limited motion must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In addition, the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic 
arthritis under DC 5003 or DC 5010.  Rating personnel must 
consider functional loss and clearly explain the impact of 
pain upon the disability.  Further, if a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.

In addition, separate evaluations under DC 5260 (limitation 
of flexion) and DC 5261 (limitation of extension) for 
disability of the same joint may be assigned.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Initially, the Board believes that a separate initial 
evaluation for limitation of extension to 10 degrees is 
warranted under DC 5261.  Supporting this conclusion are: (1) 
findings made upon VA examination conducted in September 2004 
reflecting that that the Veteran lacked 10 degrees from full 
extension; (2) private medical findings of Dr. C. dated in 
July 2006 indicating that range of motion testing revealed 
extension lacking 10 degrees; and (3) findings made upon 
private evaluation conducted by AOC in January 2008, 
reflecting that the Veteran lacked 5 to 10 degrees of 
extension on range of motion testing.  Accordingly, a 
separate evaluation of 10 percent is warranted under DC 5261 
effective from February 2, 2004, due to limitation of 
extension of the left knee.  There is no basis for the 
assignment of a separate rating in excess of 20 percent for 
limitation of extension of the left knee under DC 5261, as no 
clinical findings during the appeal period have shown 
extension of the left knee to 15 degrees.  

The Board also believes that the extent and severity of the 
Veteran's left knee symptomatology most closely comports with 
a finding of malunion of the tibia and fibula with marked 
knee disability warranting an increased initial evaluation to 
30 percent under DC 5262.  In this regard, the left knee 
symptomatology includes pain, popping, swelling, crepitus, 
instability and limitation of flexion, although not 
compensable in degree, as evaluated under DC 5260.  Clinical 
manifestations also include loose bodies, patellar 
calcification, severe patellofemoral arthritis, and severe 
joint space narrowing with complete loss of lateral joint 
space, all demonstrated on X-ray films.  Essentially, such 
findings are indicative of marked knee disability.  However, 
the maximum 40 percent evaluation is not warranted under DC 
5262 as there has been no evidence presented establishing 
that the left knee disorder is manifested by nonunion of the 
right tibia and fibula with loose motion, requiring a brace.  
X-rays of the knee have failed to demonstrate the pertinent 
symptomatology and no health care provider has made a 
determination that the Veteran experiences nonunion of the 
right tibia and fibula.  In addition, under DC 5262, the 
provisions of 38 C.F.R. § 4.40 and 4.45 pertaining to painful 
motion and functional loss due to pain are not applicable 
because DC 5262 is not predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

As manifestations of arthritis and instability, to the extent 
present, assist in supporting the 30 percent evaluation for 
marked knee disability assigned herein pursuant to DC 5262, 
separate ratings for arthritis under DC 5003 and for 
instability under DC 5257 are not warranted, as such would 
amount to prohibited pyramiding under 38 C.F.R. § 4.14.  

The Board also finds that an increased rating pursuant to §§ 
4.40, 4.59 is not for application in this case because there 
is no indication in the record that pain, due to disability 
of the left knee, causes functional loss greater than that 
contemplated by the separate 10 and 30 percent evaluations 
which have been granted herein.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, the Board finds that the criteria found under 
Diagnostic Codes 5256 (ankylosis of the knee) and 5258 
(dislocated semilunar cartilage) are inapplicable as no such 
manifestations of either knee were shown during this time 
period.

In summary, the Board concludes that an initial evaluation of 
30 percent is warranted under DC 5262 for malunion of the 
tibia and fibula with marked knee disability, as is a 
separate 10 percent evaluation for limitation of extension of 
the left knee under DC 5261, both effective from February 2, 
2004.  The appeal is granted to this extent.   

According to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

In reviewing the evidence, there is no indication that the 
schedular evaluation currently assigned does not contemplate 
the Veteran's current level of disability.  Significantly, 
there is no suggestion that his disability picture is so 
exceptional that the schedular criteria are not adequate to 
rate his disability.  For example, there is no indication 
that his knee disability has required frequent periods of 
hospitalization for its treatment.  Nor is there any evidence 
that the knee disorder had resulted in marked interference 
with his ability to work, in excess of that already 
contemplated by the increased ratings assigned herein.  As a 
consequence, there is no reason to refer this case for 
consideration of an extraschedular evaluation.



A Total Disability Rating Based on Individual Unemployability 
(TDIU)

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a). I n reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

The Veteran's degenerative joint disease is now rated as 30 
percent disabling, with a separate 10 percent evaluation for 
loss of extension.  Because the Veteran's combined rating 
does not reach 70 percent, TDIU is only available if the 
Veteran has been rendered unemployable solely due to the 
service-connected disability regardless of the total rating 
percentage currently assigned.  In other words, TDIU is only 
available if an extraschedular rating is warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a 
total compensation rating based on individual unemployability 
on an extraschedular basis, the record must reflect some 
factor which takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence of record does not indicate that an 
extraschedular rating is warranted.  The Veteran has been 
found by the Social Security Administration to be disabled by 
both by his service-connected left knee and by a nonservice-
connected back disability.  There is no objective evidence, 
however, that he has been rendered unemployable solely due to 
the service-connected left knee disorder.  In sum, the 
evidence of record does not include evidence that would take 
the Veteran's case outside the norm.  Accordingly, a total 
disability rating based upon individual unemployability due 
to a service-connected disability under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.  


ORDER

An initial rating of 30 percent is warranted for degenerative 
joint disease of the left knee, status post arthroscopy, 
subject to VA regulations concerning the payment of monetary 
benefits.

A separate 10 percent evaluation is warranted for limitation 
of extension of the left knee, effective from February 2, 
2004, subject to VA regulations concerning the payment of 
monetary benefits.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


